Exhibit 10.16




AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AND
NON-COMPETITION AGREEMENT




This AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AND NON-COMPETITION AGREEMENT
(this “Agreement”), dated as of the 27th day of July, 2016, by and between Papa
Murphy’s Holdings, Inc., a Delaware corporation (the “Company”), and Victoria T.
Blackwell, a resident of Vancouver, Washington (“Executive”) amends and restates
the Executive Employment Agreement and Non-competition Agreement dated as of the
4th day of May, 2010, by and between PMI Holdings, Inc., a Delaware corporation
and the Company’s predecessor, and Executive.
WHEREAS, the Company’s predecessor and Executive entered into that certain
Executive Agreement and Non-Competition Agreement dated as of the 4th day of
May, 2010;
WHEREAS, the parties desire to amend the Agreement as set forth herein;
WHEREAS, the Company desires to be assured that the confidential information and
goodwill of the Company will be preserved for the exclusive benefit of the
Company;
WHEREAS, the Company desires to be assured that the unique and expert services
of Executive will continue to be available to the Company, and that Executive is
willing and able to continue to render such services on the terms and conditions
hereinafter set forth; and
NOW, THEREFORE, in consideration of such employment and the mutual covenants and
promises herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company and
Executive agree as follows:
1.Employment. The Company hereby agrees to continue to employ Executive, and
Executive hereby agrees to accept continued employment with the Company, upon
the terms and conditions contained in this Agreement, to be effective on the
date of this Agreement (the “Effective Date”). Executive’s employment with the
Company shall continue, subject to earlier termination of such employment
pursuant to the terms hereof, until April 1, 2017 after the Effective Date (the
“Employment Period”). Notwithstanding anything herein to the contrary, this
Agreement shall be of no force or effect until the Effective Date. On April 1,
2017 and on each anniversary thereof, the Employment Period shall be
automatically extended for an additional twelve-month period. The Company or
Executive may elect to terminate the automatic extension of the Employment
Period by giving written notice of such election not less than ninety (90) days
prior to the end of the then current Employment Period.
2.Duties. During the Employment Period, Executive shall serve on a full-time
basis and perform services in a managerial capacity in a manner consistent with
Executive’s position as Senior Vice President of Talent and Chief Legal Officer
of the Company and Executive’s duties and responsibilities shall include those
duties reasonably assigned to him from time to time by the Company’s Chief
Executive Officer. Executive shall devote her entire business time, attention
and energies (excepting vacation time, holidays, sick days and periods of
disability) and use her best efforts in her employment with the Company;
provided, however, that this Agreement shall not be interpreted as prohibiting
Executive from managing her personal affairs, engaging in charitable or civic
activities, or serving as




--------------------------------------------------------------------------------




a director of or providing services to another business or enterprise (whether
engaged in for profit or not; provided, however, with respect to for profit
businesses, Executive shall be limited to serving as a director to three
for-profit business enterprises other than the Company), so long as such
activities do not interfere in any material respect with the performance of
Executive’s duties and responsibilities hereunder.
3.Compensation.
3.1Base Salary.
(a)In consideration of the services rendered by Executive under this Agreement,
the Company shall pay Executive a base salary (the “Base Salary”) at the rate of
$262,800 per calendar year during her employment.
(b)The Base Salary shall be paid in such installments and at such times as the
Company pays its regularly salaried executives and shall be subject to all
necessary withholding taxes, FICA contributions and similar deductions in
accordance with the Company’s customary payroll procedures.
(c)The Base Salary will be reviewed on an annual basis by the Board and may be
increased based on individual performance and/or the performance of the Company;
provided, however, that Executive’s Base Salary may not be decreased at any time
(including after any increase) other than as part of an across-the-board salary
reduction similarly affecting all or substantially all management employees.
3.2Bonus. During the Employment Period, Executive shall be eligible to receive
an annual bonus award (the “Annual Bonus”) with the target amount equal to at
least 50% of the Base Salary, payable in accordance with the Company’s incentive
compensation policy; provided, that, such Annual Bonus shall in no event be paid
later than March 15 of the calendar year immediately following the fiscal year
to which such Annual Bonus relates. The Annual Bonus shall be based upon the
attainment of certain targets as agreed upon by Executive and the Board with
respect to the Company’s financial performance for any fiscal year ending during
the Employment Period. The Annual Bonus shall be subject to all necessary
withholding taxes, FICA contributions and similar deductions.
3.3Equity Incentive Awards. The Compensation Committee shall determine the
timing, amount and form of any grants equity-based incentive compensation awards
to be made to Executive.
3.4Vacation. Executive shall be entitled to take vacation consistent with
Company policy, such vacation to extend for such periods and to be taken at such
intervals as shall be appropriate and consistent with the proper performance of
Executive’s duties hereunder.
3.5Benefits. During the term of Executive’s employment under this Agreement,
Executive shall be entitled to participate in any benefit plans (excluding any
severance or bonus plans unless specifically referenced in this Agreement)
offered by the Company as in effect from time to time (collectively, “Benefit
Plans”), on the same basis as that generally made available to other senior
executives of the Company, to the extent Executive may be eligible to do so
under the terms of any such Benefit Plan. Executive understands that any such
Benefit Plans may be terminated or amended from time to time by the Company in
its discretion.


2

--------------------------------------------------------------------------------




4.Termination. Executive’s employment hereunder may be terminated as follows:
4.1By the Company. With or without Cause (as defined below), the Company may
terminate the employment of Executive at any time during the term of employment
upon giving Executive at least 90 days’ prior written notice thereof. The
effective date of the termination of Executive’s employment shall be the date on
which such applicable 90-day period expires; provided, however, that the Company
may, upon notice to Executive and without reducing Executive’s Base Salary
during such 90-day period, excuse Executive from any or all of her duties during
such period and request Executive to immediately resign as a director of the
Company, if applicable, and officer of the Company, whereupon, if requested to
so resign, Executive shall immediately resign.
4.2By Executive. Executive may terminate her employment at any time upon giving
the Company, in the case of termination by Executive (a) other than with Good
Reason, at least 60 days’ prior written notice thereof and (b) with Good Reason,
at least 31 days’ prior written notice thereof. The effective date of the
termination of Executive’s employment shall be the date on which such applicable
60- or 31-day period expires; provided, however, that the Company may, upon
notice to Executive and without reducing Executive’s annual base salary during
such 60- or 31-day period, excuse Executive from any or all of her duties during
such period and request Executive to immediately resign as a Director, if
applicable, and officer of the Company, whereupon, if requested to so resign,
Executive shall immediately resign; and provided further, that in the case of
termination with Good Reason, the Company has not cured the condition
constituting Good Reason. Any such resignation at the Company’s request
following Executive’s notice of termination other than with Good Reason shall
not be deemed to represent termination of Executive’s employment by the Company
for purposes of this Agreement or otherwise, but shall be deemed voluntary
termination by Executive of her employment without Good Reason.
4.3Total Disability of Executive. This Agreement and Executive’s employment
hereunder shall terminate automatically upon the death or Total Disability of
Executive. The term “Total Disability” as used herein shall mean a physical or
mental incapacity or disability which renders Executive unable to render the
services required hereunder (a), with or without reasonable accommodation, for a
period or periods aggregating 180 days in any 12-month period or (b) for a
period of 90 consecutive days. Executive and Employer hereby acknowledge that
Executive’s ability to perform the duties specified in Section 2 hereof is of
the essence of this Agreement. Termination hereunder shall be deemed to be
effective immediately upon Executive’s death or a determination by the Board of
Directors of Executive’s Total Disability.
5.Termination Payments.
5.1Death or Total Disability. Subject to Section 5.7, upon the termination of
Executive’s employment due to death or Total Disability, Executive or her legal
representatives shall be entitled to receive (a) an amount equal to Base Salary
payable through the date of termination and (b) a pro rata portion of
Executive’s Annual Bonus, if any, for the applicable period of the calendar year
for which Executive was employed (which portion of the Annual Bonus shall be
reasonably determined by the Board at the end of the year in which termination
occurs in accordance with the Board’s bonus determination policies then in
effect), payable at the same time as such payment would have been made if not
for Executive’s death or Total Disability. Executive or her legal
representatives shall also be


3

--------------------------------------------------------------------------------




entitled to any accrued and unpaid vacation pay or other benefits which may be
owing in accordance with the Company’s policies.
5.2Termination Without Cause or by Executive for Good Reason. Subject to
Section 5.7, if Executive’s employment is terminated by the Company at any time
during the Employment Period without Cause or by Executive at any time during
the Employment Period for Good Reason, Executive shall be entitled to receive
(a) any accrued but unpaid Base Salary through the date of termination; (b) Base
Salary through the one-year anniversary of such date of termination, payable at
the time such payments would have otherwise been payable under this Agreement
had the Executive not been terminated; provided, however, that no portion of
such severance pay shall be paid to the Executive prior to the first regular
payroll following the 60th day of the date of the Executive’s termination of
employment with the Company (the “First Payroll Date”) and the portion of the
severance pay that would have been paid to the Executive prior to the First
Payroll Date shall be paid to the Executive on the First Payroll Date in a
single lump sum; (c) a pro rata portion of Executive’s Annual Bonus, if any, for
the applicable period of the calendar year for which Executive was employed
(which portion of the Annual Bonus shall be reasonably determined by the Board
at the end of the year in which termination occurs in accordance with the
Board’s bonus determination policies then in effect), payable at the later of
(i) same time as such payment would have been made if not for termination of
Executive’s employment with the Company as set forth in Section 3.2 hereof and
(ii) the First Payroll Date; (d) if Executive is entitled (and timely and
properly elects) to continue her coverage under the Company’s group health plans
pursuant to Section 4980B of the Internal Revenue Code of 1986, as amended
(commonly known as (“COBRA”)), payment by (or reimbursement from) the Company of
the same portion of the premium for such coverage as the Company was paying for
Executive’s coverage under such plans as of Executive’s date of termination, for
a period of one year after the date of termination or until Executive is no
longer entitled to COBRA continuation coverage under the Company’s group health
plans, whichever period is shorter; provided, however, that the Company may
unilaterally amend clause (d) of this sentence or eliminate the benefit provided
thereunder to the extent it deems necessary to avoid the imposition of excise
taxes, penalties or similar charges on the Company or its affiliates (or
successors), including, without limitation, under Section 4980D of Internal
Revenue Code of 1986, as amended (the “Code”); (e) (1) outstanding stock options
held by Executive with solely time-based vesting shall become immediately
exercisable with respect to the portion that would have otherwise become
exercisable on or before the one-year anniversary of Executive’s date of
termination and shall remain exercisable until the earlier of (x) the 60th day
after the one-year anniversary of Executive’s date of termination and (y) the
stock option expiration date as set forth in the applicable stock option
agreement; (2) for outstanding restricted stock awards held by Executive with
solely time-based vesting, any vesting requirements shall be deemed satisfied,
and any Company repurchase rights shall immediately terminate, with respect to
the portion that would have otherwise become vested and no longer subject to
forfeiture or repurchase on or before the one-year anniversary of Executive’s
date of termination; and (3) with respect to any other outstanding equity
compensation awards other than stock options and restricted stock awards (but
including restricted stock units) with solely time-based vesting, Executive will
immediately vest in and have the right to exercise or payment of such awards,
restrictions on such awards will lapse, and all other terms and conditions of
such awards will be deemed met, with respect to the portion that would have
otherwise become vested and exercisable or payable and no longer subject to
restriction on or before the one-year anniversary of Executive’s date of
termination; and (f) (1) outstanding stock options held by Executive with
performance-based vesting that are not vested and exercisable on Executive’s
date of termination will not be forfeited when Executive’s


4

--------------------------------------------------------------------------------




employment terminates and shall instead remain outstanding until the earlier of
(x) the fifth anniversary of the date on which such stock options become vested
and exercisable and (y) the stock option expiration date as set forth in the
applicable stock option agreement and (2) for outstanding restricted stock
awards held by Executive with performance-based vesting, such restricted stock
awards shall not cease to vest upon Executive’s date of termination and any
Company repurchase right shall not become exercisable with respect to any such
restricted stock awards. Executive shall also be entitled to any accrued and
unpaid vacation pay or other benefits which may be owing in accordance with the
Company’s policies.
5.3Termination for Cause, by Executive without Good Reason or by Nonrenewal.
Except for Base Salary through the day on which Executive’s employment was
terminated and any accrued and unpaid vacation pay or other benefits which may
be owing in accordance with the Company’s policies or applicable law, Executive
shall not be entitled to receive severance or any other compensation or benefits
after the last date of employment with the Company upon the termination of
Executive’s employment hereunder by the Company for Cause pursuant to
Section 4.1, by Executive without Good Reason pursuant to Section 4.2 or as a
result of non-renewal by the Company or Executive pursuant to Section 1.
5.4Cause Defined. For purposes of this Agreement, the following shall constitute
“Cause” for termination:
(a)dishonest statements or acts of Executive with respect to the Company or any
affiliate of the Company;
(b)the commission by or indictment of Executive for (A) a felony or (B) any
misdemeanor involving moral turpitude, deceit, dishonesty or fraud
(“indictment,” for these purposes, meaning an indictment, probable cause hearing
or any other procedure pursuant to which an initial determination of probable or
reasonable cause with respect to such offense is made);
(c)gross negligence, willful misconduct or insubordination of Executive with
respect to the Company or any affiliate of the Company; or
(d)material breach by Executive of any of Executive’s obligations to the
Company;
provided, that, in the case of clause (d), in the event that the Company
provides written notice of termination for Cause in reliance upon this,
Executive shall have the opportunity to cure such circumstances within 30 days
of receipt of such notice.
5.5Good Reason Defined. For purposes of this Agreement, the term “Good Reason”
shall mean, without Executive’s verbal or written consent:
(a)the Company materially breached its obligations under this Agreement;
(b)any material diminution of significant duties of Executive;
(c)a reduction in Executive’s Base Salary of 10% or more, other than pursuant to
a reduction applicable to all senior executives or employees generally; or


5

--------------------------------------------------------------------------------




(d)    the company’s corporate headquarters is moved a distance of at least
50 miles from its current corporate headquarters in Vancouver, Washington.
Notwithstanding the foregoing subsections (a) through (d), Good Reason for
termination shall not exist unless (i) Executive notifies Employer in writing of
the occurrence or existence of the event or condition which Executive believes
constitutes Good Reason within 90 days of the occurrence or initial existence of
such event or condition (which notice specifically identifies such event or
condition), (ii) the Company fails to cure or remedy such event or condition
within 30 days after the date on which it receives such notice (the “Remedial
Period”), and (iii) Executive actually terminates employment within 90 days
after the expiration of the Remedial Period.
5.6Termination for Good Reason or Without Cause Following a Change in Control.
(a)Payment. Notwithstanding anything to the contrary in the Company’s 2010
Management Incentive Plan, if Executive’s employment is terminated (i) in
connection with a Change in Control or (ii) within one year after a Change in
Control (A) by Executive for Good Reason, or (B) by the Company without Cause,
then Executive’s compensation and benefits upon termination shall be governed by
this Section 5.6 and Section 5.7 instead of the provisions of Section 5.2 above.
In such event, Executive shall be entitled solely to the following: (1) Base
Salary through the date of termination, paid on the Company’s’ normal payroll
payment date; (2) an amount equal to the sum of her Base Salary and her target
annual bonus for the year of termination, payable in a lump sum on the First
Payroll Date; (3) an additional amount equal to Executive’s target annual bonus
for such year pro rated for the number of full months during the bonus year
prior to such termination of employment, payable in a lump sum on the First
Payroll Date; (4) if Executive is entitled (and timely and properly elects) to
continue her coverage under the Company’s group health plans pursuant to COBRA,
payment by (or reimbursement from) the Company of the same portion of the
premium for such coverage as the Company was paying for Executive’s coverage
under such plans as of Executive’s date of termination for a period of one year
after the date of termination or until Executive is no longer entitled to COBRA
continuation coverage under the Company’s group health plans, whichever period
is shorter; provided, however, that the Company may unilaterally amend
clause (4) of this sentence or eliminate the benefit provided thereunder to the
extent it deems necessary to avoid the imposition of excise taxes, penalties or
similar charges on the Company or its affiliates (or successors), including,
without limitation, under Section 4980D of the Code; and (5) any accrued and
unpaid vacation pay or other benefits which may be owing to Executive in
accordance with the Company’s policies.
(b)Equity Compensation. If Executive’s employment is terminated (i) in
connection with a Change in Control or (ii) within one year after a Change in
Control (A) by Executive for Good Reason, or (B) by the Company without Cause,
then: (1) outstanding stock options held by Executive with solely time-based
vesting shall become immediately fully exercisable and shall remain exercisable
until the earlier of (x) the 60th day after the one-year anniversary of
Executive’s date of termination and (y) the stock option expiration date as set
forth in the applicable stock option agreement; (2) for outstanding restricted
stock awards held by Executive with solely time-based vesting, any vesting or
performance requirements shall be deemed satisfied, and any Company repurchase
rights shall immediately terminate; (3) with respect to any outstanding equity
compensation awards other than stock options and restricted stock awards (but
including restricted stock units) with solely time-based vesting, Executive will
immediately vest in and have the right to exercise or payment of such awards,
all restrictions on such awards will lapse, and all other terms and conditions
of such awards will be


6

--------------------------------------------------------------------------------




deemed met; (4) outstanding stock options held by Executive with
performance-based vesting that are not vested and exercisable on Executive’s
date of termination will not be forfeited when Executive’s employment terminates
and shall instead remain outstanding until the stock option expiration date as
set forth in the applicable stock option agreement; and (5) for outstanding
restricted stock awards held by Executive with performance-based vesting, such
restricted stock awards shall not cease to vest upon Executive’s date of
termination and any Company repurchase right shall not become exercisable with
respect to any such restricted stock awards.
(c)Change in Control Defined. A “Change in Control” shall mean: (i) any
consolidation or merger of the Company in which the Company is not the
continuing or surviving corporation or pursuant to which shares of Company’s
Common Stock would be converted into the right to receive cash, securities or
other property, other than a merger of the Company in which the holders of
Common Stock immediately prior to the merger have the same proportionate
ownership of common stock of the surviving corporation immediately after the
merger; (ii) any sale, lease, exchange or other transfer (in one transaction or
a series of related transactions) of all or substantially all the assets of the
Company; (iii) the acquisition by any person (as such term is defined in
Section 13(d) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), excluding, for this purpose, the Company) of any shares of Common Stock
(or securities convertible into Common Stock), if after making such acquisition,
such person is the beneficial owner (as such term is defined in Rule 13d-3
promulgated under the Exchange Act), directly or indirectly, of 40% or more of
the outstanding Common Stock (calculated as provided in paragraph (d) of such
Rule 13d-3 in the case of rights to acquire common stock); or (iv) the failure,
for any reason, of the persons comprising the Board of Directors as of the date
hereof (the “Incumbent Board”) to constitute at least a majority of the Board of
Directors; provided, however, that any person whose election or nomination for
election was approved by a majority of the persons then comprising the Incumbent
Board (other than an election or nomination of a person whose initial assumption
of office is in connection with an actual or threatened election contest
relating to the election of directors) shall be, for purposes of this Agreement,
deemed to be a member of the Incumbent Board.
5.7Condition to Payment. All payments and benefits due to Executive under this
Section 5 which are not otherwise required by law shall be contingent upon
(a) execution by Executive (or Executive’s beneficiary or estate) of a fully
effective and non-revocable general release of all claims to the maximum extent
permitted by law against the Company, its affiliates and its current and former
stockholders, directors, members, managers, employees and agents, in such form
as determined by the Company in its sole discretion within 60 days of
Executive’s termination of employment and (b) compliance by Executive with her
obligations under this Agreement, including, without limitation, the
restrictions on activities of Executive set forth in Section 7 and under any
stockholders or other agreement to which the Company and Executive are a party.
No payments (or reimbursements) that are subject to this Section 5.7 shall be
made prior to the First Payroll Date. Any payments that would have been made to
(or on behalf of) Executive under Section 5.2 during the period between the date
of termination of Executive’s employment with the Company and the First Payroll
Date, but for the requirements of this Section 5.7, shall be paid to Executive
in a lump sum on the First Payroll Date and, thereafter, the remaining portion
of such benefits shall be paid over the remainder of the time period originally
scheduled for such payments.


7

--------------------------------------------------------------------------------




5.8Section 280G.
(a)Amount of Payments and Benefits. Notwithstanding anything to the contrary
herein, in the event that the Executive becomes entitled to receive or receives
any payments, options, awards or benefits (including, without limitation, the
monetary value of any noncash benefits and the accelerated vesting of
equity-based awards) under this Agreement or under any other plan, agreement or
arrangement with the Company or any person affiliated with the Company
(collectively, the “Payments”), that may separately or in the aggregate
constitute “parachute payments” within the meaning of Section 280G of the Code
and the Treasury Regulations promulgated thereunder (or any similar or successor
provision) (collectively, “Section 280G”) and it is determined that, but for
this Section 5.8 any of the Payments will be subject to any excise tax pursuant
to Section 4999 of the Code or any similar or successor provision (the “Excise
Tax”), the Company shall pay to the Executive either (i) the full amount of the
Payments or (ii) an amount equal to the Payments, reduced by the minimum amount
necessary to prevent any portion of the Payments from being an “excess parachute
payment” (within the meaning of Section 280G) (the “Capped Payments”), whichever
of the foregoing amounts results in the receipt by the Executive, on an
after-tax basis, of the greatest amount of Payments notwithstanding that all or
some portion of the Payments may be subject to the Excise Tax. For purposes of
determining whether the Executive would receive a greater after-tax benefit from
the Capped Payments than from receipt of the full amount of the Payments,
(i) there shall be taken into account any Excise Tax and all applicable federal,
state and local taxes required to be paid by the Executive in respect of the
receipt of such payments and (ii) such payments shall be deemed to be subject to
federal income taxes at the highest rate of federal income taxation applicable
to individuals that is in effect for the calendar year in which the payments and
benefits are to be paid, and state and local income taxes at the highest rate of
taxation applicable to individuals in the state and locality of the Executive’s
residence on the effective date of the relevant transaction described under
Section 280G(b)(2)(A)(i) of the Code, net of the maximum reduction in federal
income taxes that could be obtained from deduction of such state and local taxes
(as determined by assuming that such deduction is subject to the maximum
limitation applicable to itemized deductions under Section 68 of the Code and
any other limitations applicable to the deduction of state and local income
taxes under the Code). In the event that Executive will receive Capped Payments
and to the extent that an ordering of the reduction other than by the Executive
is required by Section 11.7 or other tax requirements, the Payments shall be
reduced by the Company in a manner and order of priority that provides the
Executive with the largest net after-tax value; provided that payments of equal
after-tax present value shall be reduced in the reverse order of payment.
Notwithstanding anything to the contrary herein, any such reduction shall be
structured in a manner intended to comply with Section 409A of the Code.
(b)Computations and Determinations. All computations and determinations called
for by this Section 5.8 shall be made by an independent accounting firm or
independent tax counsel appointed by the Company (the “Tax Counsel”), and all
such computations and determinations shall be conclusive and binding on the
Company and the Executive. For purposes of such calculations and determinations,
the Tax Counsel may rely on reasonable, good faith interpretations concerning
the application of Sections 280G and 4999 of the Code. The Tax Counsel shall
submit its determination and detailed supporting calculations to both the
Executive and the Company within 15 days after receipt of a notice from either
the Company or the Executive that the Executive may receive payments which may
be considered “parachute payments.” The Company and the Executive shall furnish
to the Tax Counsel such information and documents as the Tax Counsel may
reasonably request in order to make


8

--------------------------------------------------------------------------------




the computations and determinations called for by this Section 5.8. The Company
shall bear all costs that the Tax Counsel may reasonably incur in connection
with the computations and determinations called for by this Section 5.8.
5.9No Other Severance. Executive hereby acknowledges and agrees that, other than
the severance payment described in Sections 5.2 and 5.6 hereof, upon
termination, Executive shall not be entitled to any other severance under any
Company benefit plan or severance policy generally available to the Company’s
employees or otherwise.
5.10Board Resignation. Upon termination of Executive’s employment for any
reason, Executive agrees to resign, as of the date of such termination and to
the extent applicable, as an officer and director of the Company and all of its
subsidiaries and affiliates.
5.11Survival. This Section 5 shall survive any termination or expiration of this
Agreement.
6.Reimbursement of Expenses. The Company shall reimburse Executive for all
reasonable and necessary expenses actually incurred by Executive directly in
connection with the business and affairs of the Company and the performance of
her duties hereunder, upon presentation of proper receipts or other proof of
expenditure and in accordance with such reasonable guidelines or limitations
established by the Board from time to time.
7.Non-Competition; Non-Solicitation; Confidentiality; Proprietary Rights.
7.1Executive hereby agrees that during the period commencing on the date hereof
and ending on the date that is one year following the date of the termination of
Executive’s employment with the Company (the “Noncompetition Period”), Executive
will not, without the express written consent of the Company, directly or
indirectly, anywhere in the United States or in any foreign country in which the
Company has conducted business, is conducting business or is then contemplating
conducting business, engage in any activity which is, or participate or invest
in, or provide or facilitate the provision of financing to, or assist (whether
as owner, part-owner, shareholder, member, partner, director, officer, trustee,
employee, agent or consultant, or in any other capacity), any business,
organization or person other than the Company (or any subsidiary or affiliate of
the Company), and including any such business, organization or person involving,
or which is, a family member of Executive, whose business, activities, products
or services are competitive with any of the business, activities, products or
services conducted, offered or then contemplated to be conducted or offered by
the Company or its subsidiaries or affiliates; provided, however, nothing herein
shall prohibit Executive from being employed by any business, organization or
person that operates in the quick service restaurant industry and derives less
than 10% of its total revenue from the sale of pizza. Without implied
limitation, the foregoing covenant shall be deemed to prohibit (a) hiring or
engaging or attempting to hire or engage for or on behalf of Executive or any
such competitor any officer or employee of the Company or any of its direct
and/or indirect subsidiaries and affiliates, or any former employee of the
Company and any of its direct and/or indirect subsidiaries and affiliates who
was employed during the 6-month period immediately preceding the date of such
attempt to hire or engage, (b) encouraging for or on behalf of Executive or any
such competitor any such officer or employee to terminate her or her
relationship or employment with the Company or any of its direct or indirect
subsidiaries and affiliates, (c) soliciting for or on behalf of Executive or any
such competitor any client (including all franchisees) of the Company or any of
its direct or indirect subsidiaries and affiliates, or any former client
(including all franchisees)


9

--------------------------------------------------------------------------------




of the Company or any of its direct or indirect subsidiaries and affiliates who
was a client (including all franchisees) during the 6-month period immediately
preceding the date of such solicitation and (d) diverting to any person (as
hereinafter defined) any client (including all franchisees) or business
opportunity of the Company or any of its direct or indirect subsidiaries and
affiliates.
Notwithstanding anything herein to the contrary, Executive may make passive
investments in any enterprise the shares of which are publicly traded if such
investment constitutes less than 2% of the equity of such enterprise. Neither
Executive nor any business entity controlled by Executive is a party to any
contract, commitment, arrangement or agreement which could, following the date
hereof, restrain or restrict the Company or any subsidiary or affiliate of the
Company from carrying on its business or restrain or restrict Executive from
performing her employment obligations, and as of the date of this Agreement
Executive has no business interests whatsoever in or relating to the industries
in which the Company or its subsidiaries or affiliates currently engage, and
other than passive investments in the shares of public companies of less than
2%.
7.2In the course of performing services hereunder, on behalf of the Company (for
purposes of this Section 7 including all predecessors of the Company) and its
affiliates, Executive has had and from time to time will have access to
Confidential Information (as defined below). Executive agrees (a) to hold the
Confidential Information in strict confidence, (b) not to disclose the
Confidential Information to any person (other than in the regular business of
the Company or its affiliates), and (c) not to use, directly or indirectly, any
of the Confidential Information for any purpose other than on behalf of the
Company and its affiliates. All documents, records, data, apparatus, equipment
and other physical property, whether or not pertaining to Confidential
Information, that are furnished to Executive by the Company or are produced by
Executive in connection with Executive’s employment will be and remain the sole
property of the Company. Upon the termination of Executive’s employment with the
Company for any reason and as and when otherwise requested by the Company, all
Confidential Information (including, without limitation, all data, memoranda,
customer lists, notes, programs and other papers and items, and reproductions
thereof relating to the foregoing matters) in Executive’s possession or control,
shall be immediately returned to the Company. Executive recognizes that the
Company and its affiliates possess a proprietary interest in all of the
Confidential Information and have the exclusive right and privilege to use,
protect by copyright, patent or trademark, or otherwise exploit the processes,
ideas and concepts described therein to the exclusion of Executive, except as
otherwise agreed between the Company and Executive in writing. Executive
expressly agrees that any products, inventions, discoveries or improvements made
by Executive or Executive’s agents or affiliates in the course of Executive’s
employment shall be the property of and inure to the exclusive benefit of the
Company. Executive further agrees that any and all products, inventions,
discoveries or improvements developed by Executive (whether or not able to be
protected by copyright, patent or trademark) during the course of her
employment, or involving the use of the time, materials or other resources of
the Company or any of its affiliates, shall be promptly disclosed to the Company
and shall become the exclusive property of the Company, and Executive shall
execute and deliver any and all documents necessary or appropriate to implement
the foregoing. Nothing in this Agreement is intended to or will be used in any
way to limit Executive’s rights to communicate with a government agency, as
provided for, protected under or warranted by applicable law.
7.3During and after Executive’s employment, Executive shall cooperate fully with
the Company in the defense or prosecution of any claims or actions now in
existence or which may be brought in the future against or on behalf of the
Company that relate to events or occurrences that


10

--------------------------------------------------------------------------------




transpired while Executive was employed by the Company. The Company shall
reimburse Executive for any reasonable out-of-pocket expenses incurred in
connection with Executive’s performance of obligations pursuant to this
Section 7.3.
7.4The term “Confidential Information” shall mean information belonging to the
Company which is of value to the Company or with respect to which Company has
right in the course of conducting its business and the disclosure of which could
result in a competitive or other disadvantage to the Company. Confidential
Information includes information, whether or not patentable or copyrightable, in
written, oral, electronic or other tangible or intangible forms, stored in any
medium, including, by way of example and without limitation, trade secrets,
ideas, concepts, designs, configurations, specifications, drawings, blueprints,
diagrams, models, prototypes, samples, flow charts processes, techniques,
formulas, software, improvements, inventions, data, know-how, discoveries,
copyrightable materials, marketing plans and strategies, sales and financial
reports and forecasts, customer lists, studies, reports, records, books,
contracts, instruments, surveys, computer disks, diskettes, tapes, computer
programs and business plans, prospects and opportunities (such as possible
acquisitions or dispositions of businesses or facilities) which have been
discussed or considered by the management of the Company. Confidential
Information includes information developed by Executive in the course of
Executive’s employment by the Company, as well as other information to which
Executive may have access in connection with Executive’s employment.
Confidential Information also includes the confidential information of others
with which the Company has a business relationship. Notwithstanding the
foregoing, Confidential Information does not include information in the public
domain, unless due to breach of Executive’s duties under Section 7.2.
8.Remedies. It is specifically understood and agreed that any breach of the
provisions of Section 7 of this Agreement is likely to result in irreparable
injury to the Company and that the remedy at law alone will be an inadequate
remedy for such breach, and that in addition to any other remedy it may have,
the Company shall be entitled (a) to enforce the specific performance of this
Agreement by Executive and to seek both temporary and permanent injunctive
relief (to the extent permitted by law) without bond and without liability
should such relief be denied, modified or violated and (b) to cease making any
payments or providing any benefit otherwise required by this Agreement,
including, without limitation, any severance payment required under Section 5.2,
in each case in addition to any other remedy to which the Company may be
entitled at law or in equity.
9.Severable Provisions. The provisions of this Agreement are severable and the
invalidity of any one or more provisions shall not affect the validity of any
other provision. In the event that a court of competent jurisdiction shall
determine that any provision of this Agreement or the application thereof is
unenforceable in whole or in part because of the duration or scope thereof, the
parties hereto agree that said court in making such determination shall have the
power to reduce the duration and scope of such provision to the extent necessary
to make it enforceable, and that the Agreement in its reduced form shall be
valid and enforceable to the full extent permitted by law.
10.Notices. All notices hereunder, to be effective, shall be in writing and
shall be deemed effective when delivered by hand or mailed by (a) certified
mail, postage and fees prepaid, or (b) nationally recognized overnight express
mail service, as follows:


11

--------------------------------------------------------------------------------




If to the Company:


Papa Murphy’s Holdings, Inc.
8000 N.E. Parkway Drive, Suite 350
Vancouver, WA 98662
Attn: Legal Department


If to the Executive:


Victoria T. Blackwell
3306 NW 129th Street
Vancouver, WA 98685


or to such other address as a party may notify the other pursuant to a notice
given in accordance with this Section 10.
11.
Miscellaneous.

11.1Executive Representation. Executive hereby represents to the Company that
the execution and delivery of this Agreement by Executive and the Company and
the performance by Executive of Executive’s duties hereunder shall not
constitute a breach of, or otherwise contravene, or be prevented, interfered
with or hindered by, the terms of any employment agreement or other agreement or
policy to which Executive is a party or otherwise bound.
11.2Entire Agreement; Amendment. This Agreement constitutes the entire Agreement
between the parties hereto with regard to the subject matter hereof, superseding
all prior understandings and agreements, whether written or oral. This Agreement
may not be amended or revised except by a writing signed by the parties.
11.3Assignment and Transfer. The provisions of this Agreement shall be binding
on and shall inure to the benefit of the Company and any successor in interest
to the Company. Neither this Agreement nor any of the rights, duties or
obligations of Executive shall be assignable by Executive, nor shall any of the
payments required or permitted to be made to the Executive by this Agreement be
encumbered, transferred or in any way anticipated, except as required by
applicable laws. All rights of Executive under this Agreement shall inure to the
benefit of and be enforceable by Executive’s personal or legal representatives,
estates, executors, administrators, heirs and beneficiaries. All amounts payable
to Executive hereunder shall be paid, in the event of Executive’s death, to the
Executive’s estate, heirs or representatives.
11.4Waiver of Breach. A waiver by either party of any breach of any provision of
this Agreement by the other party shall not operate or be construed as a waiver
of any other or subsequent breach by the other party.
11.5Withholding. The Company shall be entitled to withhold from any amounts to
be paid or benefits provided to Executive hereunder any federal, state, local or
foreign withholding, FICA contributions, or other taxes, charges or deductions
which it is from time to time required to withhold.


12

--------------------------------------------------------------------------------




The Company shall be entitled to rely on advice of counsel if any question as to
the amount or requirement of any such withholding shall arise.
11.6Set Off. The Company’s obligation to pay Executive the amounts provided and
to make the arrangements provided hereunder shall be subject to set‑off,
counterclaim or recoupment of amounts owed by Executive to the Company or its
affiliates; provided, however, this set-off right is limited to actual amounts
owed by Executive to the Company (which, for the avoidance of doubt, shall
exclude any consequential or indirect damages).
11.7Section 409A. The parties intend that this Agreement and the payments and
benefits provided hereunder be exempt from the requirements of Section 409A of
the Code to the maximum extent possible, whether pursuant to the short-term
deferral exception described in Treas. Reg. Section 1.409A-1(b)(4), the
involuntary separation pay plan exception described in Treas. Reg.
Section 1.409A-1(b)(9)(iii), or otherwise. To the extent Section 409A of the
Code is applicable to this Agreement, the parties intend that this Agreement and
any payments and benefits thereunder comply with the deferral, payout and other
limitations and restrictions imposed under Section 409A of the Code.
Notwithstanding anything herein to the contrary, this Agreement shall be
interpreted, operated and administered in a manner consistent with such
intentions; provided, however that in no event shall the Company (or any of its
affiliates or successors) be liable for any additional tax, interest or penalty
that may be imposed on Executive pursuant to Section 409A of the Code or for any
damages incurred by Executive as a result of this Agreement (or the payments or
benefits hereunder) failing to comply with, or be exempt from, Section 409A of
the Code. Without limiting the generality of the foregoing and notwithstanding
any other provision of this Agreement to the contrary:
(a)If any payment, compensation or other benefit provided to Executive in
connection with her employment termination is determined, in whole or in part,
to constitute “nonqualified deferred compensation” within the meaning of
Section 409A of the Code and Executive is a specified employee as defined in
Section 409A(a)(2)(B)(i) of the Code, then no portion of such “nonqualified
deferred compensation” shall be paid before the day that is 6 months plus one
(1) day after the date of termination (the “New Payment Date”). The aggregate of
any payments that otherwise would have been paid to Executive during the period
between the date of termination and the New Payment Date shall be paid to
Executive in a lump sum on such New Payment Date. Thereafter, any payments that
remain outstanding as of the day immediately following the New Payment Date
shall be paid without delay over the time period originally scheduled, in
accordance with the terms of this Agreement. Notwithstanding the foregoing, to
the extent that the foregoing applies to the provision of any ongoing welfare
benefits to Executive that would not be required to be delayed if the premiums
therefor were paid by Executive, Executive shall pay the full cost of premiums
for such welfare benefits during the six-month period and the Company shall pay
Executive an amount equal to the amount of such premiums paid by Executive
during such six-month period promptly after its conclusion.
(b)The parties hereto acknowledge and agree that the interpretation of
Section 409A of the Code and its application to the terms of this Agreement is
uncertain and may be subject to change as additional guidance and
interpretations become available. Anything to the contrary herein
notwithstanding, all benefits or payments provided by the Company to Executive
that would be deemed to constitute “nonqualified deferred compensation” within
the meaning of Section 409A of the Code are intended to comply with Section 409A
of the Code. If, however, any such benefit or payment is deemed to not comply
with Section 409A of the Code, the Company and Executive agree to renegotiate


13

--------------------------------------------------------------------------------




in good faith any such benefit or payment (including, without limitation, as to
the timing of any severance payments payable hereof) so that either
(i) Section 409A of the Code will not apply or (ii) compliance with Section 409A
of the Code will be achieved; provided, that, neither the Company nor its
employees or representatives shall have liability to Executive with respect
hereto.
(c)Notwithstanding anything to the contrary contained in this Agreement, all
reimbursements for costs and expenses under this Agreement shall be paid in no
event later than the end of the taxable year following the taxable year in which
Executive incurs such expense. With regard to any provision herein that provides
for reimbursement of costs and expenses or in-kind benefits, except as permitted
by Section 409A of the Code, (i) the right to reimbursement or in-kind benefits
shall not be subject to liquidation or exchange for another benefit, and
(ii) the amount of expenses eligible for reimbursements or in-kind benefits
provided during any taxable year shall not affect the expenses eligible for
reimbursement or in-kind benefits to be provided in any other taxable year.
(d)If under this Agreement, an amount is paid in two or more installments, for
purposes of Section 409A of the Code, each installment shall be treated as a
separate payment.
(e)A termination of employment shall not be deemed to have occurred for purposes
of any provision of this Agreement providing for the payment of any amounts or
benefits subject to Section 409A of the Code upon or following a termination of
employment unless such termination is also a “separation from service” as
defined in Section 1.409A-1(h) of the Department of Treasury final regulations,
including the default presumptions, and for purposes of any such provision of
this Agreement, references to a “resignation,” “termination,” “terminate,”
“termination of employment” or like terms shall mean separation from service.
11.8Governing Law. This Agreement shall be construed under and enforced in
accordance with the laws of the State of Delaware, without regard to the
conflicts of law provisions thereof.
11.9 Arbitration of Disputes. Any controversy or claim arising out of or
relating to this Agreement or the breach thereof or otherwise arising out of the
termination of Executive’s employment (including, without limitation, any claims
of unlawful employment discrimination whether based on age or otherwise) shall,
to the fullest extent permitted by law, be settled by arbitration in any forum
and form agreed upon by the parties or, in the absence of such an agreement,
under the auspices of the American Arbitration Association (“AAA”) in Vancouver,
Washington in accordance with the Employment Dispute Resolution Rules of the
AAA, including, but not limited to, the rules and procedures applicable to the
selection of arbitrators. In the event that any person or entity other than
Executive or the Company may be a party with regard to any such controversy or
claim, such controversy or claim shall be submitted to arbitration subject to
such other person or entity’s agreement. Judgment upon the award rendered by the
arbitrator may be entered in any court having jurisdiction thereof. This
Section 11.9 shall be specifically enforceable. Notwithstanding the foregoing,
this Section 11.9 shall not preclude either party from pursuing a court action
for the sole purpose of obtaining a temporary restraining order or a preliminary
injunction in circumstances in which such relief is appropriate; provided that
any other relief shall be pursued through an arbitration proceeding pursuant to
this Section 11.9.


14

--------------------------------------------------------------------------------




11.10Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original and shall have the same effect as if
the signatures hereto and thereto were on the same instrument.
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.
COMPANY:


PAPA MURPHY’S HOLDINGS, INC.




By: /s/ Ken Calwell                
Ken Calwell, Chief Executive Officer    


EXECUTIVE:




/s/ Victoria T. Blackwell            
Victoria T. Blackwell




15